Citation Nr: 0844739	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  06-37 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of yellow fever.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
status post right nephrectomy.

3.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to June 
1945.  By rating decision dated in January 2005, the Regional 
Office (RO) concluded that the veteran was not competent to 
handle the disbursement of funds, and the appellant was 
designated at the spouse payee of the veteran.  

Service connection for residuals of yellow fever and status 
post right nephrectomy has been denied on several occasions.  
By decision dated August 1996, the Board of Veterans' Appeals 
(Board) concluded that there was no competent medical 
evidence establishing that the veteran had yellow fever 
following service, or that the loss of a kidney was related 
to service or his service-connected malaria.  In a rating 
action dated in April 2003, the RO determined that new and 
material evidence had not been submitted, and the claims for 
service connection for residuals of yellow fever and loss of 
a kidney were not reopened.  He was notified of this decision 
and of his right to appeal by a letter dated later that 
month, but a timely appeal was not received.  The veteran 
subsequently sought to reopen his claims.  By rating decision 
dated November 2004, the RO again determined that new and 
material evidence had not been received, and the claims for 
service connection for residuals of yellow fever and loss of 
a kidney continued to be denied.  In addition, the RO 
confirmed and continued the noncompensable evaluation in 
effect for malaria.  

The Board notes that a statement of the case addressing four 
issues not currently before the Board was issued in October 
2008.  Since a substantive appeal has not been received, this 
determination is limited to the issues set forth on the 
preceding page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  An unappealed April 2003 determination denied service 
connection for yellow fever because no residuals were shown 
to be present.

2.  The evidence added to the record since the April 2003 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for residuals of yellow fever.

3.  An unappealed April 2003 determination denied service 
connection for right nephrectomy because no relationship to 
service or a service-connected disability was shown.

4.  The evidence added to the record since the April 2003 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim for service 
connection for loss of the right kidney.

5.  The veteran's service-connected malaria is not active and 
manifests no residuals.


CONCLUSIONS OF LAW

1.  The RO's decision of April 2003, which denied service 
connection for residuals of yellow fever, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2008).

2.  The evidence received since the April 2003 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for residuals of yellow fever.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The RO's decision of April 2003, which denied service 
connection for loss of a kidney, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2008).

4.  The evidence received since the April 2003 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for postoperative right 
nephrectomy.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).

5.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in January 2004, June and September 2005, and 
May 2008 letters, the VA advised the veteran and/or the 
appellant what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  The January 2004 letter also advised the veteran that 
new and material evidence was needed to reopen the claim for 
service connection for residuals of yellow fever and loss of 
a kidney.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
June 2005 and May 2008 letters furnished the appropriate 
information concerning the claim for an increased rating.  In 
addition, the May 2008 letter advised the appellant of the 
evidence needed to establish a disability rating and 
effective date for the claims on appeal.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran and appellant.  Specifically, the information and 
evidence that have been associated with the claims file 
include the service treatment records, VA and private medical 
records, including the reports of VA examinations, and 
statements submitted on behalf of the veteran. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran and appellant were notified 
and aware of the evidence needed to substantiate this claim, 
the avenues through which such evidence might be obtained, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  The appellant has been an active 
participant in the claims process, submitting information and 
advising VA of medical records.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  New and material 

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
that his claims for service connection for yellow fever and 
loss of a kidney were denied in an April 2003 rating action.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

The Board denied the veteran's claim for service connection 
for yellow fever and loss of a kidney in August 1996 on the 
basis that there was no clinical evidence following service 
that the veteran had residuals of yellow fever.  In addition, 
while it was acknowledged that the veteran had undergone a 
nephrectomy, there was no evidence linking this to service or 
a service-connected disability.  The April 2003 determination 
of the RO concluded that new and material evidence had not 
been received to reopen these claims.  

The evidence of record at the time of the April 2003 decision 
included the service treatment records, private and VA 
medical records, and several statements submitted on behalf 
of the veteran.  

The June 1945 separation examination reveals that the veteran 
had had five attacks of malaria, with the initial one in 
1942, and the most recent in June 1944.  It was indicated 
that jaundice was noted in July 1942 following a yellow fever 
injection.  No residuals complaints were reported.  A 
clinical evaluation disclosed that the liver and spleen were 
not palpable.  The genitourinary system was normal.  

The veteran was admitted to a private hospital in 1955 due to 
a sudden, severe sharp pain in his left kidney flank.  It was 
stated that he had been healthy until the onset of his recent 
illness.  The diagnosis was renal colic due to renal 
lithiasis.

When he was seen by a private physician in January 1983, the 
veteran reported that he had had a right nephrectomy eight 
years earlier.  

In a January 1994 statement, a private physician related that 
he had treated the veteran since 1964.  He stated that a 
right nephrectomy was performed in December 1974 for a large 
kidney stone with a permanently damaged right kidney.  The 
physician noted that the veteran reported that he had been 
treated during service for transitory yellow fever.  It was 
also observed that the veteran had been treated for malaria 
following service by another private physician, but such 
records could not be obtained.  

A retired judge wrote in May 1994 that the veteran was 
trustworthy and a man of good character.

In a February 1997 statement, C.E and S.E.S. related that 
they had been friends of the veteran for more than 50 years.  
They stated that he developed jaundice and yellow fever in 
service.  They also asserted that the water was purified with 
iodine and chlorine in heavy amounts, and that this led to 
his kidney problems.  They added that the veteran continued 
to suffer with health problems related to jaundice and 
malaria following service, and that he was rejected from the 
Reserves due to his health.  

The veteran sought to reopen his claim for yellow fever and 
postoperative nephrectomy in December 2003.

The evidence received subsequent to the April 2003 
determination includes VA medical records, and statements 
submitted on the veteran's behalf, some of which were of 
record at the time of the April 2003 decision.  

The veteran was admitted to a VA hospital in September 2003 
with a two-week history of subjective fevers, one day of 
abdominal pain associated with nausea and emesis.  No 
pertinent diagnosis was made.  

In August 2007, W.H.J., Jr. wrote that he had known the 
veteran his entire life and that he was a good and honorable 
person.  He noted that the veteran was to start dialysis due 
to his kidney problems which had their onset in service.

The Board acknowledges that the service treatment records 
reflect that the veteran was treated for jaundice in July 
1942 following a yellow fever injection.  The fact remains, 
however, that there is no clinical evidence to support the 
veteran's claim that he was, in fact, treated for yellow 
fever.  Indeed, the record fails to show any clinical 
evidence of treatment for yellow fever at any time following 
the veteran's separation from service.  The additional 
evidence shows that the veteran continues to allege that he 
has residuals of yellow fever which are associated with 
service.  However, there remains no objective evidence to 
support this claim.  In addition, there is no objective 
clinical evidence to support the allegation that the 
veteran's right kidney nephrectomy was related to any symptom 
associated with service, or his service-connected malaria.  
The only evidence supporting this claim is contained in 
statements from the veteran or his friends.  Since neither 
the veteran nor his friends are medical experts, they are not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The additional evidence fails to demonstrate that the veteran 
has any residuals of yellow fever or that his right 
nephrectomy was related to service or his service-connected 
malaria.  The fact that he had undergone a right nephrectomy 
was of record at the time of the April 2003determination, and 
the evidence submitted in conjunction with the current claim 
merely confirms that such a disability is present.  

As such, the deficiency noted as the basis for the prior 
final denial remains unestablished.  There is no medical 
evidence suggesting that the appellant has residuals of 
yellow fever or that the loss of his right kidney is related 
to service or a service-connected disability.  He has not 
furnished a competent medical opinion establishing the 
presence of any residuals of yellow fever or linking his 
right nephrectomy to service or a service-connected 
disability.  Thus, the additional evidence does not raise a 
reasonable possibility that the veteran has any residuals of 
yellow fever or that his right nephrectomy is related to 
service or a service-connected disability, when considered in 
conjunction with the record as a whole.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claims for service connection for residuals of yellow fever 
and right nephrectomy are not reopened.

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A 100 percent disability rating is warranted for malaria as 
an active disease.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
residuals such as liver or spleen damage are rated under the 
appropriate system.

In every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. § 4.31 (2008).

The only evidence supporting the veteran's claim consists of 
his statements.  In contrast, there is no clinical evidence 
that the veteran has had a relapse of malaria.  In this 
regard, the Board notes that when he was examined by the VA 
in May 2008, the veteran stated that his condition had 
resolved, and that he was not receiving any treatment for it.  
It is also significant to emphasize that a malarial smear on 
the examination showed no blood parasites.  In the absence of 
any current impairment, a compensable rating is not 
warranted.  

The Board concludes that the medical findings on examination 
are of greater probative value than the statements of the 
veteran or the appellant.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for a 
compensable evaluation for malaria.  




ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for residuals of yellow 
fever, the appeal is denied.

Since new and material evidence has not been submitted to 
reopen a claim for service connection for postoperative right 
nephrectomy, the appeal is denied.

A compensable evaluation for malaria is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


